NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 14-4749
                                         ___________

                               ANTHONY CURTIS BEAVER,
                                                  Appellant

                                               v.

                          UNION COUNTY PENNSYLVANIA;
                         THE HONORABLE LOUISE O. KNIGHT;
                        NORTHUMBERLAND COUNTY PRISON;
                        BRIAN W. ULMER; EDWARD J. RYMSZA
                        ____________________________________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                           (D.C. Civil Action No. 4:13-cv-02542)
                        District Judge: Honorable Matthew W. Brann
                        ____________________________________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       July 10, 2015

           Before: GREENAWAY, JR., SCIRICA, and RENDELL, Circuit Judges

                                 (Opinion filed: July 28, 2015)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Anthony Curtis Beaver filed suit pro se and in forma pauperis against Union

County, Pennsylvania; a state judge in that county; the Chief Public Defender of Union

County; an assistant public defender for the county; and Northumberland County Prison. 1

He alleged that he did not get proper medical care in prison. He also complained about

his treatment by the presiding judge and his representation by the public defenders in a

criminal matter.

       A Magistrate Judge considered Beaver’s complaint and concluded that he had

failed to state a claim against Union County; that Northumberland County Prison was not

subject to suit under 42 U.S.C. § 1983;2 that the judicial defendant was immune from

suit; and that the public defenders were not state actors subject to suit under 42 U.S.C.

§ 1983. The Magistrate Judge granted Beaver leave to amend the complaint to state a

claim against Union County and any appropriate individuals in Northumberland County

Prison (the Magistrate Judge concluded that amendment was otherwise futile). The

Magistrate Judge recommended dismissing the action if Beaver did not file an amended

complaint.




constitute binding precedent.
1
  He stated that the District Court had federal question jurisdiction over his case, but he
also cited 28 U.S.C. § 1332 (which governs diversity jurisdiction).
2
 In making this determination, the Magistrate Judge set forth the standard and explained
what Beaver would have to allege to state a claim for lack of medical care.

                                              2
       Beaver submitted two documents to serve as his amended complaint (as well as a

motion for appointment of counsel). Again naming Northumberland County Prison as a

defendant, Beaver alleged in the first document that he did not get treatment for his

medical conditions when he was there in 2007 and 2008. In the second document, he

named Northumberland County Prison as the defendant (and included a summary of his

allegations relating to a lack of medical care), but he also sought $2,000,000 in damages

from the state court judge who presided over his criminal action. He alleged that she

caused him to suffer injuries in prison because she had no “right to hold [him] outside . . .

his rights . . . and ma[d]e up her own Laws and Court Proceedings” and because she was

“a man hater” who committed “a hate crime against [him] and his Diseases.” Beaver also

sought appointment of counsel. With the counsel motion, he included a document in

which he repeated his allegations against the Chief Public Defender.

       The Magistrate Judge issued a report and recommendation. She concluded that

Beaver again failed to state a claim upon which relief could be granted. She repeated that

Northumberland Prison was not a proper defendant in a § 1983 action, that the state court

judge was immune from suit, and the Chief Public Defender was not a state actor subject

to suit under § 1983.3 The Magistrate Judge further concluded that amendment was futile

and that appointment of counsel was inappropriate. The Magistrate Judge notified



3
  As to the lawyer, the Magistrate Judge further noted that she had not granted Beaver
leave to amend as to claims against him.
                                             3
Beaver that he could file objections to the report and recommendation and that his failure

to do so may constitute a waiver of appellate rights.

       On the same day that the Magistrate Judge ruled and shortly thereafter, the District

Court received two more documents that Beaver had signed and dated before the report

and recommendation issued. In the filings (apparently, further amendments), Beaver

presented allegations about his other public defender in his criminal matter and appeared

to claim that the state court judge and his counsel were in a sort of collusion (that is, they

“co-horded” [sic]).

       The District Court liberally construed the two filings as objections and concluded

they did nothing to cure the deficiencies in the amended complaint. The District Court

therefore adopted the report and recommendation in its entirety, dismissed the complaint

with prejudice pursuant to 28 U.S.C. § 1915A(b)(1), and denied appointment of counsel.

Beaver appeals.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the dismissal of Beaver’s claims.4 See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). We review the denial of leave to amend and the denial of appointment of counsel

for abuse of discretion. See Lum v. Bank of Am., 361 F.3d 217, 223 (3d Cir. 2004); see


4
  We apply this standard of review despite our doubts that Beaver intended the two filings
that the District Court treated as objections to be his objections (especially given when
they were signed). Because of his apparent failure to file true objections after he was
notified of his obligation to do so, he may instead be entitled to review for plain error at
best. See Leyva v. Williams, 504 F.3d 357, 364-65 (3d Cir. 2007). Nonetheless, the
                                               4
Tabron v. Grace, 6 F.3d 147, 155 n.4 (3d Cir. 1993). We may affirm on any basis

supported by the record. See Erie Telecomms., Inc. v. City of Erie, 853 F.2d 1084, 1089

n.10 (3d Cir. 1988).

       Upon review, we will affirm. The District Court properly dismissed Beaver’s

claims. Beaver did not state a claim against the county. See Connick v. Thompson, 131
S. Ct. 1350, 1359 (2011). The prison may not be considered a “person” subject to suit

under 42 U.S.C. § 1983.5 See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64

(1989). The state court judge was immune from suit for the acts that Beaver described,

namely her rulings in his criminal proceedings. See Azubuko v. Royal, 443 F.3d 302,

303 (3d Cir. 2006) (“A judicial officer in the performance of his [or her] duties has

absolute immunity from suit and will not be liable for his [or her] judicial acts.”) Also,

Beaver did not state a claim against either of the public defenders because they were not

state actors for purposes of § 1983.6 See Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981)

(“[A] public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding.”).


outcome is the same even under the more generous standard.
5
  Although Beaver asserts that his claims were just “swept . . . under the carpet,” the
Magistrate Judge described in detail how Beaver could present his claims in a way that a
court could consider them.
6
  To the extent that Beaver sought to bring claims against the public defenders under state
law, the District Court did not err in declining to hear the claims where no federal claim
remained. See 28 U.S.C. § 1367(c); De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309
(3d Cir. 2003).
                                               5
       Also, the District Court did not abuse its discretion in denying leave to amend on

the basis of futility. See Grayson v. Mayview State Hosp., 293 F.3d 103, 112-13 (3d Cir.

2002). Beaver, in his filings that constituted his amended complaint, had not been able to

correct the deficiencies identified in his original complaint. The District Court also did

not abuse its discretion in denying appointment of counsel.

       For these reasons, we will affirm the District Court’s judgment.




                                             6